DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TREIBLE et al. (CN 109983277 A).
Regarding claim 1, TREIBLE et al. discloses a high-lumen light-emitting diode (LED) luminaire assembly (see Figs. 1A-1F) for a harsh and hazardous environment, comprising: an integrated mounting module (110) manufactured as a single piece and comprising a first side (e.g. top side) and a second side (e.g. bottom side) opposite the first side; an LED assembly (125, see Fig. 1E) coupled to the mounting module at the second side of the mounting module; a driver (113, see Fig. 1E) configured to provide electricity to the LED assembly (125); and a driver cover (130, see Fig. 1F) sized to cover the driver and coupled to the mounting module at the first side of the mounting module, wherein the driver and the LED assembly are operable within a target peak temperature limit for the hazardous environment.

Regarding claim 2, TREIBLE et al. further discloses comprising a driver plate (conducting platform plate 114, see Fig. 1F) mounted on the mounting module, wherein the driver is mounted on the driver plate.

Regarding claim 3, TREIBLE et al. further discloses the mounting module forms a cavity (312, see Fig. 3), and the driver plate (114) at least partially covers the cavity.

Regarding claim 10, TREIBLE et al. discloses an integrated mounting module for fabricating a high-lumen light-emitting diode (LED) luminaire assembly (see Figs. 1A-1F) for a harsh and hazardous environment, comprising: a hub (312, see Figs. 1F and 3) forming a cavity (112/312, see Figs. 1F and 3); and a heat sink assembly (radiator fin 115/315, see Figs. 1F and 3) comprising a plurality of fin (radiator fin 115/315, see Figs. 1 and 3) assemblies extending radially from the hub, wherein the mounting module is manufactured as one single piece.

Regarding claim 11, TREIBLE et al. further discloses comprising a first side (e.g. top side) and a second side (lower side) opposite the first side, wherein the mounting module is configured to couple to a driver cover (130, see Fig. 1F)  at a first side and is configured to couple to an LED assembly (125, see Fig. 1E) at the second side.

Regarding claim 12, TREIBLE et al. further discloses the mounting module further comprises a plurality of pillars (e.g. a pair of coupling features 119/219, see Figs. 1E and 2A) configured to couple to a driver plate (conducting platform plate 114, see Fig. 1F) to at least partially cover the cavity.

Regarding claim 13, TREIBLE et al. further discloses the heat sink assembly further comprises a plurality of fin assembly separators (e.g. wall, see Fig. 1F) extending from the hub and positioned between the plurality of fin assemblies.

Regarding claim 18, TREIBLE et al. discloses a method of fabricating a high-lumen light-emitting diode (LED) luminaire assembly (see Figs. 1A-1F) for a harsh and hazardous environment, comprising: providing an integrated mounting module manufactured as a single piece and including a first side and a second side opposite the first side; mounting a driver cover (130, see Fig. 1F) to the mounting module at the first side; and mounting an LED assembly (125, see Fig. 1E) to the mounting module at the second side, wherein the driver and the LED assembly are operable within a target peak temperature limit for the hazardous environment.

Regarding claim 19, TREIBLE et al. further discloses comprising: mounting a driver on a driver plate (conducting platform plate 114, see Fig. 1F), wherein the driver (113, see Fig. 1E) is configured to provide electricity to the LED assembly; and mounting the driver plate on the mounting module.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over TREIBLE et al. (CN 109983277 A) in view of Ruffin et al. (US 2011/0194280).
Regarding claims 4-6, TREIBLE et al. further discloses the heat sink assembly (315) further comprises a plurality of fin assembly separators extending from the hub and positioned between the plurality of fin assemblies, TREIBLE et al. further discloses each of the fin assemblies (315) comprises a plurality of fins and a fin base having a first end and a second end opposite the first end, the fin base extending radially from the hub at the first end of the fin base, and the plurality of fins branching and extending radially from the fin base at the second end of the fin base.
However, TREIBLE et al. is silent with respect to the mounting module further comprises a hub and a heat sink assembly comprising a plurality of fin assemblies extending radially outwards from the hub.
Ruffin teaches a mounting module (24, see Figs. 4 and 5, Para. 0027) comprises a hub (circuit board) and a heat sink assembly (40) comprising a plurality of fin assemblies extending radially outwards from the hub (see Para. 0028).
Therefore, in view of Ruffin, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat sing of TREIBLE et al. so that the plurality of fin assemblies are extending radially outwards from the hub as suggested by Ruffin. One would have been motivated to make this combination to exhibits good performance of heat radiation.

Claims 7-9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over TREIBLE et al. (CN 109983277 A) in view of Devappa et al. (US 10,473,318).
Regarding claims 7 and 14, TREIBLE et al. further discloses the mounting module further includes a hub (312, see Fig. 3) having a baseplate (307, see Figs. 1E, 1F, and 3), the baseplate (307).
However, TREIBLE et al. is silent with respect to the baseplate (307) including a projected section having a thickness greater than a remaining section of the baseplate, and the LED assembly is mounted onto the projected section.
Devappa et al. discloses a mounting module including a hub (204, see Fig. 4) having a baseplate (206, see Figs. 4 and 6), the baseplate (206) including a projected section having a thickness greater than a remaining section of the baseplate, and an LED assembly (217, see Fig.6) is mounted onto the projected section (see Col. 4; lines 8-13).
Therefore, in view of Devappa et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of the mounting module TREIBLE et al. to include a projected section having a thickness greater than a remaining section of the baseplate to facilitates effective heat dissipation from the array of LEDs as suggested by Devappa et al.. One would have been motivated to make this combination to exhibits good performance of heat radiation.

Regarding claims 8 and 16, TREIBLE et al. further discloses the baseplate (307) further includes a bridge section (near the bottom end section, see Fig. 3) having a thickness smaller than the thickness of the projected section and a thickness of the remaining section, the bridge section connecting the projected section with the remaining section forming a groove sized to receive a lens (105, see Fig. 1E) for the LED assembly (125, see Fig. 10A).

Regarding claims 9 and 17, TREIBLE et al. further discloses the hub further includes a wall (318) coupled to the baseplate (see Fig. 3).
However, TREIBLE et al. is silent with respect to the ratio of the thickness of the bridge section and a thickness of the wall is in a range of from 0.3 to 0.8.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TREIBLE et al. by forming the thickness of wall so that the ratio of the thickness of the bridge section in order to provide optimum heat dissipation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).


Regarding claim 20, TREIBLE et al. further discloses the mounting module includes a baseplate, the baseplate (e.g. 307, see Fig. 3) includes a projected section, a remaining section, and a bridge section connecting the projected section and the remaining section, the bridge section forming a groove sized to receive a lens (105, see Fig. 1E) for the LED assembly (125, see Fig. 10A), the method further comprising: mounting the lens onto the mounting module at the groove.
However, TREIBLE et al. is silent with respect to the baseplate (307) including a projected section having a thickness greater than a remaining section of the baseplate, and the LED assembly is mounted onto the projected section.
Devappa et al. discloses a mounting module including a hub (204, see Fig. 4) having a baseplate (206, see Figs. 4 and 6), the baseplate (206) including a projected section having a thickness greater than a remaining section of the baseplate, and an LED assembly (217, see Fig.6) is mounted onto the projected section (see Col. 4; lines 8-13).
Therefore, in view of Devappa et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of the mounting module TREIBLE et al. to include a projected section having a thickness greater than a remaining section of the baseplate to facilitates effective heat dissipation from the array of LEDs as suggested by Devappa et al.. One would have been motivated to make this combination to exhibits good performance of heat radiation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manahan (US 9869464) discloses light fixture can include a base having at least one wall that forms a cavity, where the at least one wall includes at least one lens mating surface. The light fixture can also include a lens having at least one base mating surface that forms a hermetic seal with the at least one lens mating surface, where the hermetic seal encapsulates the cavity. The light fixture can further include at least one solid state light source disposed within the cavity; Yu (US 2010/0103675) discloses an LED lamp having a locking device includes a lamp housing, a heat-sink, a locking device and a LED light-emitting module; and (US 2011/0242828) discloses an assemblies or lighting fixtures suitable for use in a hazardous location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875